DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Ms. Megan K. Petti on July 27, 2022.  

The application has been amended as follows:
Claim 1
A process for the recovery of a paraxylene product from a mixture of C8 aromatic hydrocarbons, the process comprising: 
introducing a feed stream comprising C8 aromatics hydrocarbons to a fractionation zone and separating the feed stream into an overhead product, a bottoms product, and a sidedraw product comprising xylenes, at least a portion of the sidedraw product being in a 
condensing at least a portion of the sidedraw product being in the vapor phase 
pressurizing the sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture using a pump thereby producing a pressurized C8-rich aromatic hydrocarbon mixture; 
pre-heating the pressurized C8-rich aromatic hydrocarbon mixture thereby producing a pre-heated C8-rich aromatic hydrocarbon mixture; 
introducing the pre-heated C8-rich aromatic hydrocarbon mixture to a pressure swing adsorption unit operated in a 
introducing the paraxylene-rich the 

Claim 4
The process of claim 3, further comprising converting ethylbenzene to other compounds in the second 

Reasons for Allowance 
Applicants argument that the instant invention as is non-obvious over cited prior arts, Doyle et al. (WO 02/04391 A1) and/or Ou et al. (8,716,541 B2), because the cited prior art does not explicitly disclose the process scheme of “at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture; pressurizing the sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture using a pump; and pre-heating the C8-rich aromatic hydrocarbon mixture”, whereas Doyle discloses only a single stream of C8 aromatics from a fractional distillation section to a pressure swing adsorption unit (see Remarks, pages 4-9, filed 07/13/2022; and Declaration of Dr. Craig Wallace Colling, filed 07/13/2022), is considered persuasive. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-5.  The concept of a process for the recovery of a paraxylene product from a mixture of C8 aromatic hydrocarbons, the process comprising: 
introducing a feed stream comprising C8 aromatics hydrocarbons to a fractionation zone and separating the feed stream into an overhead product, a bottoms product, and a sidedraw product comprising xylenes, at least a portion of the sidedraw product being in a vapor phase; 
condensing at least a portion of the sidedraw product being in the vapor phase to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture; 
pressurizing the sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture using a pump thereby producing a pressurized C8-rich aromatic hydrocarbon mixture; 
pre-heating the pressurized C8-rich aromatic hydrocarbon mixture thereby producing a pre-heated C8-rich aromatic hydrocarbon mixture; 
introducing the pre-heated C8-rich aromatic hydrocarbon mixture to a pressure swing adsorption unit operated in a vapor phase and separating the pre-heated C8-rich aromatic hydrocarbon mixture into a paraxylene-rich stream and a first paraxylene-lean stream; and 
introducing the paraxylene-rich stream to a crystallization zone and separating at least a portion of the paraxylene-rich stream in the crystallization zone to form a paraxylene product stream and a second paraxylene-lean stream, is considered novel.  
The closest prior art to Doyle et al. (WO 02/04391 A1) disclose a process for the recovery of a paraxylene product from a mixture of C8 aromatic hydrocarbons (Abstract), the process comprising (see the embodiment in Fig. 12 and description in page 37, lines 9-13; page 41, lines 23-35): (i) introducing a feed stream comprising C8 aromatics hydrocarbons (49b, Fig. 12) to a fractionation zone (40b, Fig. 12) and separating the feed stream into an overhead product (Lights, Fig. 12), a bottoms product (Heavies, Fig. 12), and a sidedraw product comprising xylenes (45b, Fig. 12); (ii) introducing the pre-heated C8-rich aromatic hydrocarbon mixture (i.e., a vapor phase stream as the adsorption is conducted on a vapor phase as shown in Fig. 6 and Doyle discloses flowing a gaseous feed mixture comprising xylene isomers and ethylbenzene into the adsorbent bed (page 30, lines 29-31)) to a pressure swing adsorption unit (44b, Fig. 12) and separating the pre-heated C8-rich aromatic hydrocarbon mixture into a paraxylene-rich stream (46b, Fig. 12) and a first paraxylene-lean stream (39b, Fig. 12); and (iii) introducing the paraxylene rich stream (46b, Fig. 12) to a crystallization zone (41b, Fig. 12) and separating at least a portion of the paraxylene-rich stream (46b, Fig. 12) in a crystallization zone (41b, Fig. 12) to form a paraxylene product stream (47b, Fig. 12) and a second paraxylene-lean stream (48b, Fig. 12). But Doyle does not explicitly disclose the process scheme of “at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw product being in the vapor phase to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture; pressurizing the sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture using a pump thereby producing a pressurized C8-rich aromatic hydrocarbon mixture; and pre-heating the pressurized C8-rich aromatic hydrocarbon mixture thereby producing a pre-heated C8-rich aromatic hydrocarbon mixture”, since Doyle discloses only a single stream of C8 aromatics from a fractional distillation section to a pressure swing adsorption unit.
Other pertinent prior art Ou et al. (8,716,541 B2) discloses a process for the production of paraxylene and an apparatus suitable for said process, wherein the process separates the overhead from a xylenes re-run into a xylene-rich stream and a xylene-lean stream. The xylene-lean stream is isomerized under conditions such that the xylenes are in the liquid phase. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772